FRIEDMAN, Judge,
dissenting.
As recognized by the Majority, in order for a court to find that a trust has been created, the record must contain clear and unambiguous language or conduct evidencing the intent to create the trust.1 Presbytery of Beaver-Butler of United Presbyterian Church in United States v. Middlesex Presbyterian Church, 507 Pa. 255, 489 A.2d 1317, cert. denied, 474 U.S. 887, 106 S.Ct. 198, 88 L.Ed.2d 167 (1985). Therefore, our focus *81must be on the intent of the settlor at the time the trust was allegedly created, id., and that intent must be demonstrated with “stringent specificity.” Orthodox Church of America v. Pavuk, 114 Pa.Commonwealth Ct. 176, 538 A.2d 632, appeal denied, 519 Pa. 669, 548 A.2d 258 (1988). Unlike the Majority here, I do not believe that the Conference of African Union First Colored Methodist Protestant Church (Conference), also known as the “Connection,” met its burden of proof and, therefore, I respectfully dissent.2
When founded as a local church congregation in 1977, St. Paul’s was registered in Pennsylvania as a non-profit corporation. Its Articles of Incorporation state its purpose as:
For Christian Worship and Fellowship subject to the law and usage of the Holy Bible and the Book of Discipline of the African Union First Colored Methodist Protestant Church of the United States of America or elsewhere as from time to time established, made and declared by the lawful authority of the said church.
(R.R. at 5a.) (Emphasis added.) Article X, Paragraph 6 of the Book of Discipline of 1958, to which the above Articles of Incorporation refer, provides that:
All Church property and other property belonging to the Connection shall be deeded to the members and Connection, and should the members disband or secede the property shall remain in the possession of the Connection, and that [sic] each local Church shall be so incorporated that if the members should disband or secede, the said Church and property shall remain in the Connection.
(R.R. at 41a-42a.) (Emphasis added.)
The Majority view is that the phrase “[a]ll Church property” includes the local church building and, therefore, Article X, Paragraph 6 governs the disposition of St. Paul’s local church building. (Majority Op. at 79.) I cannot agree. Under its clear and unambiguous language, Article X, Paragraph 6 specifically states that it only governs property “belonging to the Connection,” i.e., the Conference, requiring that such property be deeded to both the congregation and the Conference. In this ease, however, the local church building was deeded solely to St. Paul’s; thus, because the property never belonged to the Conference, Article X, Paragraph 6 does not apply.
Article VII of the Book of Discipline, pertaining to “The Duty of the President of the District,” supports this understanding of Article X, Paragraph 6:3
[T]he President shall visit the Quarterly Conference through his District as much as possible during the year, and he shall inquire into the state and condition of each Church and see if the papers and deeds of the property of the Churches are properly made out under the title of the African Union First Colored Methodist Protestant Church.[4] The Presidents of the various Districts shall not lay the corner stones of or dedicate any church until he is satisfied that the papers are properly made out [and] placed in the hands of the Trustees of said Church. The Presidents also shall in making their reports to the Annual Conference, from time to time, submit a copy of all deeds and leases and papers examined by him or them during the year.
(R.R. at 38a.) (Emphasis added.) Here, the Book of Discipline recognizes that some local church property may not be deeded to both *82the congregation and the Conference and, accordingly, establishes a procedure whereby the Conference can identify such property. To that end, Article VII requires the President of the District to examine deeds at the Quarterly Conference and to submit a copy thereof to the Annual Conference. Article VII also suggests that, if a deed lacks the name of the Conference, the President of the District must have the deed changed before that property properly belongs to the Conference.
In this case, although the President of the District dedicated St. Paul’s church building in 1982, (R.R. at 164a-65a), he either failed to examine St. Paul’s deed beforehand or, having done so, elected not to change the deed. If the President of the District examined the deed and submitted a copy to the Annual Conference, then higher officials likewise examined the deed and chose not to alter it. Where officials of the Conference ignore a procedure established by the Book of Discipline for the transfer of local church property from a congregation to the Conference, I believe that the Conference has waived any interest in the local church property.
In support of their opposing position, the Conference and the Majority cite Western Pennsylvania Conference of United Methodist Church v. Everson Evangelical Church, 454 Pa. 434, 312 A.2d 35 (1973), appeal dismissed, 416 U.S. 923, 94 S.Ct. 1921, 40 L.Ed.2d 279 (1974), in which our Supreme Court stated that “when a local church is a member of and subscribes to the doctrine and control of a hierarchically governed denomination, it cannot sever itself from such religious denomination without forfeiting its property to the parent denomination.” Id. at 437, 312 A.2d at 37. However, I do not believe that Everson Evangelical Church is applicable here. In Everson Evangelical Church, the local churches admitted that they were bound by a book of discipline which specifically gave the parent denomination power over all use of property held by member churches. By contrast here, although St. Paul’s and the Conference both agree that they were to be governed by the Book of Discipline, the Book of Discipline applicable to this ease does not specifically give the Conference power over all use of property held by local congregations.5
I feel that this case is more akin to Middlesex Presbyterian Church than to Everson Evangelical Church. In Middlesex Presbyterian Church, the Court faced precisely the same question we are facing now, namely whether the members of a local church congregation could retain ownership of its church building after terminating its membership in the national denomination. There, as here, a congregation was created and incorporated at the local level by members of the parish. Record title to the church building was exclusively in the corporate name of the local congregation at all times. The “Constitution,” the supreme law of that denomination, like the Book of Discipline in this case, did not contain language creating a trust in favor of the denomination. Further, there was no evidence that the local congregation ever explicitly agreed to hold its property in trust for the denomination. The Court declined to impose a trust, concluding that the denomination failed to show by the required clear and unambiguous evidence that the local congregation intended to convey its property interests to the denomination.
I find the same to be true in the case before us. In arguing that St. Paul’s intended to create a trust, the Conference relies solely upon the 1977 Articles of Incorporation and the Book of Discipline. As stated above, I simply do not find the terms of the Book of Discipline to constitute clear and unambigu*83ous language evidencing the intent to create a trust.6 Accordingly, I would reverse.
COLINS, President Judge and NEWMAN, J., join in this dissent.

. Courts will not resolve church doctrinal disputes but will leave such decisions to the highest church adjudicatory body; however, the resolution of disputes between churches or church members involving civil law such as the enforcement or interpretation of agreements, deeds, trusts, contracts or property ownership can properly be handled by the courts of the Commonwealth using neutral principles without intruding into sacred precincts. Orthodox Church of America v. Pavuk, 114 Pa.Commonwealth Ct. 176, 538 A.2d 632, appeal denied, 519 Pa. 669, 548 A.2d 258 (1988). Further, the First Amendment to the United States Constitution prohibits courts from resolving church property disputes according to religious doctrine; rather, courts may settle such disputes using "neutral principles of law.” Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979). I believe that in order to arrive at the conclusion reached by the Majority, one must ignore these mandates of civil law.


. A hierarchical church body seeking possession and control of property of a local parish must demonstrate (1) an actual transfer of property from the congregation to the hierarchical church body or (2) clear and unambiguous documentary evidence or conduct on the part of the congregation evincing an intent to create a trust in favor of the hierarchical church body. Pavuk. I see no such evidence here.


. The Majority notes that courts must interpret a Book of Discipline like a contract, considering the document in its entirety. (Majority Op. at 79-80.) Notwithstanding this acknowledgement, the Majority only considers Article X, Paragraph 6 and ignores any other portion of the Book of Discipline, including Article VII.


.Article I of the Book of Discipline states the name of the Conference as follows:
(a) This connection shall be denominated The African Union First Colored Methodist Protestant Church....
(Hearing of February 12, 1992, Exhibit 5; Book of Discipline at 13.)


. Indeed, the Majority cites Everson Evangelical Church for the proposition that St. Paul's accepted and agreed to be bound by a book of discipline which governs matters related to the use and disposition of property held by member churches. (Majority Op. at 79.) However, the Everson Evangelical Church Court never discussed the actual language of the particular book of discipline applicable in that case. Because the task of this court is to look for clear and unambiguous language of an intent to create a trust in a completely different book of discipline, I fail to see how Everson Evangelical Church is useful authority in this case.


. In support of its position, the Majority, in footnote 3 of its opinion, also cites § 7 of the Act of April 26, 1855, P.L. 328, as amended, 10 P.S. § 81 (sometimes called the Lay Control of Church Property Act). According to the Majority, the Lay Control of Church Property Act requires that St. Paul’s can only own real property subject to the governance of the Conference and, therefore, the property belongs to the Conference. I would disagree. This argument ignores the fact that Article X, Paragraph 6 of the Book of Discipline requires that the Conference owns the subject property at the time of the secession of its member congregation. Even though control and disposition of real property must be exercised in accordance with the ‘‘discipline" of the denomination, here the "discipline” does not require that St. Paul’s hold the subject property in trust for the Conference.